DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heating device” found in at least claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (2017/0303431 A1).

Re. claim 1: Kim discloses a heat dissipation plate (30) for chip heat dissipation, comprising a water inlet (301), a water outlet (302), and a pipeline assembly (330), wherein (see fig. 3A-D; para. 0036-0038)
a first end of the heat dissipation plate (side distal to the inlet and outlet) is blocked, and the water inlet (301) and the water outlet (302) are disposed at a second end of the heat dissipation plate:
the pipeline assembly includes a plurality of branch water inlet pipelines (331) and a plurality of branch water outlet pipelines (330), one end of the plurality of branch water inlet pipelines operably connecting to the water inlet, one end of the plurality of branch water outlet pipelines operably connecting to the water outlet, another end of the plurality of branch water inlet pipelines operably connecting to another end of the plurality of branch water outlet pipelines through a connection pipeline (333): (see fig. 3D; para. 0037)
the plurality of branch water inlet pipelines and the plurality of branch water outlet pipelines are parallel to each other, and (see fig. 3D)
distances between any two adjacent pipelines of the plurality of branch water inlet pipelines and distances between any two adjacent pipelines of the plurality of branch water outlet pipelines are equal. (the pipelines are evenly spaced) (see fig. 3D)

Re. claim 2: Kim discloses wherein a pore diameter (diameter of 331) of the plurality of branch water inlet pipelines and a pore diameter of the plurality of branch water outlet pipelines (diameter of 330) are the same. (see fig. 3D)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Cheon (US 2002/0117291 A1).

Re. claim 3: Kim fails to disclose:
wherein the plurality of branch water inlet pipelines and the plurality of branch water outlet pipelines are parallel to a long side of the heat dissipation plate, and the connection pipeline is parallel to a short side of the heat dissipation plate.
However, Cheon discloses:
Heat dissipation plates (28, 30, 32) for chip heat dissipation comprising a plurality of rectangular shapes and sizes;
wherein the branch water inlet pipeline (inlet of 32) and the branch water outlet pipeline (outlet of 32) are parallel to a long side of the heat dissipation plate, and the connection pipeline (center pipe of 32) is parallel to a short side of the heat dissipation plate. (see fig. 2; para. 0047)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape and size of the heat dissipation plate of Kim to be longer or shorter as taught by Cheon. One of ordinary skill would have been motivated to do this in order to properly size the heat dissipation plate to the appropriate electronic component to be cooled. (Cheon para. 0047)

Re. claim 4: Kim fails to disclose: 
wherein a fluid heat carrier used in the heat dissipation plate includes at least one of water, an antifreeze, or a phase-change material.
However, Cheon discloses:
wherein a fluid heat carrier used in the heat dissipation plate includes at least one of water. (para. 0017, 0079)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use water to cool the heat dissipation plate of Kim as taught by Cheon. One of ordinary skill would have been motivated to do this in order to use a readily available coolant without chemicals.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Arvelo et al. (US 2015/0047809 A1).

Re. claims 5-6: Kim fails to disclose:
one of the one or more board module heat dissipation units includes a plurality of boards:
the heat dissipation plate is disposed between two adjacent boards of the plurality of boards;
the two adjacent boards are attached to two surfaces of the heat dissipation plate, respectively; and
a position of the heat dissipation plate corresponds to a position of one or more chips on the two adjacent boards; and 
a heating device, wherein the heating device is operably connected to the server heat dissipation system.
However, Arvelo discloses 
A server heat dissipation system, including a heat dissipation plate (130) and one or more board module heat dissipation units, wherein
one of the one or more board module heat dissipation units includes a plurality of boards (111): (see fig. 2-3; para. 0030-0032)
the heat dissipation plate (130a-b) is disposed between two adjacent boards of the plurality of boards;
the two adjacent boards (111a-b) are attached to two surfaces of the heat dissipation plate, respectively; and
a position of the heat dissipation plate corresponds to a position of one or more chips on the two adjacent boards. (see fig. 2-4; para. 0046-0048)
a heating device (less sensitive power components), wherein the heating device is operably connected to the server heat dissipation system. (see para. 0058)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a stacked configuration of the heat dissipation plates and adjacent boards to the apparatus of Kim as taught by Arvelo and further to use the heated water to cool less sensitive power components in the server. One of ordinary skill would have been motivated to do this in order to make the use of space of the server more efficient by placing the components in a stacked configuration and to increase computing density of the apparatus. (Arvelo para. 0002)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rubenstein et al. (US 2012/0125573 A1) discloses a cooling plate using a phase change material. Campbell et al. (US 7,639,499 B1) discloses a liquid cooling system within a server rack structure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 22, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835